Citation Nr: 0100826	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  95-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
September 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1993 decision by the 
Department of Veterans Affairs (VA) Phoenix Regional Office 
(RO) which denied service connection for low back disability.  
The case was last at the Board in March 1997 at which time it 
was remanded for further development of the evidence.  The 
veteran appeared at a personal hearing before the RO in April 
1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The available medical evidence is sufficient for a full 
and fair determination of the matter on appeal.

3.  The veteran was treated for low back pain during active 
service; the most recent competent evidence shows a diagnosis 
of mild degenerative disc disease of the lower lumbar spine.

4.  Persuasive medical evidence demonstrates no causal 
relationship between the veteran's current low back 
disability and his active service or any incident thereof.


CONCLUSION OF LAW

The veteran's low back disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303; 3.304 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The service medical records show that the veteran was treated 
for a low back injury in October 1971.  The clinical report 
of that treatment notes that he sustained a back injury when 
he slipped and tried to avoid a fall.  Examination at that 
time revealed lower back myalgia and marked muscle spasm of 
the left lumbar area.  The examiner's impression was acute 
muscle strain.  On physical examination in November 1971, the 
veteran's spine and other musculoskeletal areas were noted as 
"normal."  There was no complaint or clinical finding of a 
low back disorder.  The remainder of the service medical 
records are negative for any injury or disease related to the 
low back.

The veteran filed a claim of service connection for low back 
disability in October 1993.  He testified at his personal 
hearing that he initially injured his low back in July or 
August 1972.  (See hearing transcript p. 2.)  He stated he 
was holding a helicopter "stinger" under his arm when the 
aircraft lurched, hoisting him about six feet off the ground.  
The stinger broke loose and dropped him to the ground where 
he landed on his low back.  He testified that he was taken to 
a dispensary and treated with pain killers, no X-ray studies 
were performed, and he did not return for follow-up 
treatment.  (Id. pp. 2-3.)  He stated that he continued to 
have low back problems after he separated from service, and 
sought medical treatment for same on three occasions.  (Id. 
p. 4.)  He reported that his initial post-service examination 
was in 1980 or 1981, when he reported for a pre-employment 
physical examination.  X-ray studies were not performed 
during the pre-employment examination, and he stated that he 
did not admit to an in-service low back injury or any other 
in-service injury at that time as he feared it would prevent 
him from being hired.  (Id. p. 8.)  

Along with his application for service connection, the 
veteran furnished a June 1993 VA outpatient treatment record 
revealing complaints of low back pain.  The medical examiner 
noted a "[h]istory of old injury in the service 1972."  The 
veteran stated that he had difficulty sitting, and his job 
with the copper mining company required sitting for 12 hours.  
The diagnosis was back pain.  The record reflects that the RO 
attempted to obtain all other medical records pertaining to 
the veteran from the same VA medical facility.  The medical 
facility responded that the June 1993 outpatient report was 
the only record available concerning the veteran.

By December 1993 decision, the RO denied service connection 
for low back disability.  The veteran initiated a timely 
appeal in July 1994.

A private medical record dated in June 1993 was furnished, 
revealing complaints of persistent low back pain "off and on 
for the past several years."  The veteran reported that the 
low back pain had increased over the prior three months 
because of his work shift, which required sitting for 
prolonged periods of time, had increased from 10-12 hours.  
He described his low back pain as constant and moderate.  X-
ray studies of the lumbar spine showed mild degenerative disc 
disease at L-4/5 and L-5/S-1.  There was no evidence of a 
herniated nucleus pulposus.  The private physician's 
impression was that the low back pain was likely due to 
degenerative disc disease as well as deconditioning of the 
lumbar paraspinal musculature.  The veteran did not describe 
any in-service injuries during the examination, and the 
physician offered no opinion regarding the date of onset of 
the low back disability.  

On follow-up examination by the private physician in August 
1993, the lumbar spine had normal lumbar lordosis.  No 
lumbosacral paraspinal muscle tenderness was noted.  Range of 
motion of the lumbosacral spine was "100 percent of normal" 
in all directions.  The physician's impression was the same 
as reported on examination in June 1993, and it was noted 
that the veteran was doing very well, and experience only 
mild and intermittent pain.

In April 1995, the veteran's spouse, a registered nurse, 
furnished a written statement which reads, in pertinent part: 

I can testify that [the veteran] did 
injure his back during his military tour 
of duty in Germany.  I have known [him] 
most of his life.  We were married in 
March of 1969 [and] I accompanied [him] . 
. . to Germany.  I left Germany in the 
early part of 1972.  I knew of no back 
injury and had never heard [him] complain 
of back pain at that time.  [He] returned 
home later the same year with chonic 
[sic] back pain, which we treated for 
many years with over-the-counter pain 
medications, hot packs, and medicated 
rubs.  I accompanied [the veteran] . . . 
to a private physician where he was 
treated and diagnosed with degenerative 
arthritis of the spine.  I believe [the 
veteran's] condition to be a traumatic 
arthritis, the result of direct trauma 
related to a back injury that was 
sustained during active duty in the 
military service in 1972 while in 
Germany.

Also of record is a report of a "Cypress Mines" employee 
physical examination which the veteran underwent in January 
1996 when he worked for a copper mining company.  The veteran 
reiterated the history of his in-service back injury, and 
stated that he had worked in law enforcement in the past and 
had no problem with his back during that time.  He reported 
that he had worked in the copper mine for the prior 11 years, 
and during that time he had no time off work, and had done 
"quite well" with a then-current restriction of lifting or 
pulling no more than 50 pounds.  Examination revealed slight 
rotational deformity of the spine.  No scoliosis was found.  
The examination report does not contain a specific diagnosis, 
but the private physician summarized that the veteran had "a 
history of low back injury a number of years ago."

Additional private medical records show chiropractic 
treatment for low back pain the veteran received from 
November 1997 to February 1998.  In January 1998, the 
chiropractor reported that the veteran experienced a severe 
flare-up of an underlying low back condition which resulted 
in an inability to perform physical functions beyond minimal 
personal hygiene.  Those records do not reveal any statement 
by the veteran regarding the origin of the low back pain, and 
the chiropractor offered no etiological opinion concerning 
the origin of the low back pain.

As noted in the Introduction above, the Board remanded this 
case in March 1997 for further development of the evidence.  
Specifically, the Board directed that the veteran be afforded 
VA orthopedic examination to determine the nature and 
severity of any current low back disability, including an 
opinion as to the etiology of any such disability.  
Additionally, the RO was directed to obtain any outstanding 
records from the specific clinical facility where the veteran 
claimed he was treated while stationed in Ansbach, Germany.

Additional evidence obtained pursuant to the directives of 
the Board's March 1997 remand include post-service medical 
records confirming the veteran's contention that he first 
received post-service medical care at a private health center 
in April 1981.  Records from that facility show that he 
received medical treatment at that time after he twisted his 
low back while pulling a 5-gallon bucket of soap up a ladder.  
X-ray studies showed "negative thoracic spine."  The 
diagnosis was thoracolumbar strain.  The April 1981 clinical 
reports do not reveal a subjective complaint or clinical 
finding of a prior low back injury.

The veteran's parents furnished written statements in June 
1997, wherein they reported that he had no back problems 
prior to entry on active duty.  His parents stated that he 
had back problems when he separated from service and had back 
problems ever since.  

A June 1997 statement was furnished by a fellow serviceman 
who witnessed the veteran injure his back while moving a 
helicopter in 1972.  The serviceman reported that the veteran 
was taken to a local medical facility not belonging to their 
unit.  He stated that no X-ray studies were performed, and no 
entries were made in the veteran's medical records because 
their unit's records had not yet been forwarded from their 
prior location.  He recalled that the veteran slept on a 
pallet for at least a week because of the injury, and 
experienced considerable pain.

The record reflects further that the RO made additional 
efforts in October 1998 to obtain allegedly missing service 
medical records, particularly records from the 1st Armored 
Division Dispensary in Ansbach.  The only record returned 
from the National Personnel Records Center (NPRC) was a 
duplicate of the physical examination report generated on the 
veteran's entry on active duty.  In response to the RO 
request for any outstanding service medical records, the NPRC 
indicated that all available service medical records had been 
furnished in December 1993, and all clinical records from 
"USACH-BAD Cannstatt, Germany" were previously forwarded in 
May 1994.  

The veteran was afforded VA examination in January 2000, and 
the examination report reflects that the claims file was 
available to and reviewed by the VA physician.  On history, 
the veteran reiterated that the first onset of low back pain 
occurred when was injured while moving a helicopter in July 
or August 1972, and stated that he had experienced low back 
pain "on and off" ever since.  He reported that he worked 
in law enforcement for approximately 11 years, then worked in 
a mine for approximately four years; he worked again in law 
enforcement, and then returned to work for a mining company 
in the past 10 years.  He also reported that he did not work 
for about five months in 1998 because of low back pain, which 
he reported had its onset after he entered a pickup truck.  
Examination of the lower back showed no tenderness anywhere 
except for very slight tenderness in the left mid-buttock.  
There was no muscle spasm.  Deep tendon reflexes were 2-3+ 
and bilaterally symmetric.  Seated straight leg raising was 
negative, bilaterally.  The diagnosis was mild degenerative 
disc disease of the lower lumbar spine.  On discussion, the 
VA physician reported:

The claims file does not substantiate a 
1972 [back] injury, and he has a history 
of lifting injury with thoracolumbar 
strain in 1981, plus he has done heavy 
work in the mines for a number of years.  
He is also age fifty at present.  In my 
opinion, any low back condition is on a 
probability basis not related to military 
service, as opposed to age-related 
disease plus occupational.


II.  Legal Criteria and Analysis - Service Connection

A person who submits a claim for VA benefits has the 
responsibility to present and support a claim for benefits. 
The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 
3.103, 3.159 (2000).  VA may decide a claim without providing 
such assistance when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement.  
See Veteran's Claims Assistance Act 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  See, 
e.g., Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Here, the veteran was afforded VA examination in January 
2000, and the RO has obtained his service medical records and 
reports generated by the VA examination.  The claims file 
shows the RO has duly requested all private medical records 
identified by the veteran, and no private medical care 
provider has indicated that medical records exist which have 
not already been furnished.  Regarding the service medical 
records, the record shows that the RO attempted to obtain, as 
directed in the Board's March 1997 remand, the specific 
records identified by the veteran as presumably generated 
during treatment he received in Ansbach, Germany, in 1972.  
As shown, the NPRC responded by noting in particular that all 
the veteran's service medical records had been previously 
furnished. 

Thus, the record indicates, and the Board concludes, that the 
veteran was adequately informed of the evidence necessary to 
support his claim, all relevant records identified were 
obtained, and sufficient medical evidence for a determination 
of the matter on appeal has been obtained.  Moreover, there 
is no indication that probative records exist which has not 
already been obtained.  Therefore, the Board is satisfied 
that all relevant facts have been properly developed and no 
further assistance is required in order to satisfy the duty 
to assist.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); and see 
Boyer v. West, 210 F.3d 1039, 1042 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability); Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) (in order to establish 
service connection of a particular disability, a claimant 
must establish he or she has that disability and that a 
relationship exists between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service); Watson v. Brown, 4 Vet. App. 
309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service).

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that the 
chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition, unless it is clearly 
attributable to intercurrent causes.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's precedent, lay observation is competent.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
finding of a diagnosis including the word "chronic."

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.

Resolution of the issues in this case must be considered on 
the basis of the medical records and all pertinent medical 
and lay evidence.  Determinations relative to service 
connection are based on a review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  

The Board is not free to judge weight or credibility of 
evidence, except to the extent that it may determine certain 
evidence to be inherently incredible or beyond the competence 
of the witness.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995); King (Roderick) v. Brown, 5 Vet. App. 19, 21 
(1993); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  All 
evidence not, on its face, inherently incredible or beyond 
the competence of the witness is presumed credible.  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997); Grottveit, 5 Vet. App. at 93.  This 
burden may not be met merely by presenting lay testimony, as 
lay persons are not competent to offer medical opinions.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

As noted above, in order to establish service connection, a 
veteran must present competent evidence in the form of a 
medical opinion establishing a nexus between his current low 
back disability and an in-service injury or incident.  His 
statements regarding residuals of in-service low back injury, 
in conjunction with symptoms allegedly associated with the 
injury, and the statements of his parents and fellow 
serviceman, cannot by themselves establish the nexus between 
the current disability and his military service.  Although 
they are competent to establish, as they have in this case, 
that the veteran sustained in-service low back trauma, 
neither the veteran, his parents, nor his fellow serviceman 
are competent to establish a link between a current 
disability and in-service injury, as this is an issue of 
medical determination which requires medical expertise in 
order to have probative value.  See Caluza, 7 Vet. App. at 
504; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  

Here, the veteran's spouse, a registered nurse, submitted an 
opinion that the veteran's current disability is "traumatic 
arthritis, the result of direct trauma related to a back 
injury that was sustained during active duty in the miliary 
service in 1972 while in Germany."  The Court has discussed 
the probative value to be placed on statements prepared by 
nurses, finding generally that a nurse's statement has 
probative value.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); see 
also Williams v. Brown, 4 Vet. App. 270, 273 (1993) (nurse's 
statement may constitute competent medical evidence where the 
nurse has specialized knowledge regarding the area of 
medicine or participated in treatment).  As the veteran's 
spouse also reported, she knew of the veteran's 1972 in-
service injury, and she treated him for same after his 
separation from service.  Thus, the Board finds that her 
statement is competent medical evidence tending to establish 
a link between the current low back disability and an in-
service injury.  However, as she naturally has some stake in 
the outcome of this case, her statements and opinion are not 
conclusive, and must be weighed against all other relevant 
evidence in determining the service-connection claim.

Significantly, the opinion of the veteran's spouse is 
contradicted by the findings and opinion of a VA physician 
who reviewed the veteran's claims file and was thus familiar 
with his medical history during and since his separation from 
service.  The January 2000 VA examination report reflects the 
physician's opinion that the veteran's low back disability, 
on the basis of probability, is more likely not related to 
his period of active duty as opposed to age-related disease 
and/or his post-service occupational history.  

The probative value of the January 2000 medical opinion 
evidence is based on the VA physician's review of pertinent 
historical data, personal examination of the veteran, and the 
physician's own professional knowledge and skill in analyzing 
the data of record.  The Board must determine how much weight 
is to be attached to each opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one medical professional's opinion over another's, 
depending on factors such as reasoning employed by the 
medical professionals and whether or not, and the extent to 
which, they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In weighing the respective medical opinion here, the VA 
physician's opinion reflects an examination of the veteran 
and a full review of all the evidence of record, including 
the clinical records created when the veteran was on active 
duty.   The Court has stated that, without a thorough review 
of the record, an opinion regarding etiology can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 177, 180 (1993).  In view of the circumstances in 
this case, and particularly in light of the VA physician's 
thorough, objective review of the clinical evidence pertinent 
to the veteran's claim, the VA examiner's opinion is accorded 
higher probative value.

Additionally, the Board notes that the veteran's in-service 
history of a low back injury were recorded in several post-
service medical records, and also in the January 2000 VA 
examination report.  However, those notations appear to be 
bare transcriptions of lay history, and therefore do not 
constitute competent medical evidence that the veteran's 
current low back disability is related to service.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence" and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  The Board recognizes 
the veteran's sincere belief that his current low back 
disability is related to the trauma he sustained during his 
active service, but the veteran is not a medical 
professional, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu, 2 Vet. App. at 
495.

Likewise, while the veteran testified that his in-service low 
back injury produced symptoms he believes are related to his 
current low back disability, the record is negative for 
competent evidence in the form of clinical findings tending 
to establish a link or nexus between the alleged continued 
symptomatology and the current low back disability, to 
include the most recent diagnosis of degenerative disc 
disease.  See Savage, 10 Vet. App. at 498; Voerth, 13 Vet. 
App. 117.  In summary, as persuasive evidence of a nexus 
between current a current low back disability and active 
service has not been furnished, the veteran has failed to 
establish service connection for such disability.  See 
Hickson, 12 Vet. App. at 253; Pond, 12 Vet. App. at 346 
(1999); Godfrey, 7 Vet. App. at 406.


ORDER

Service connection for low back disability is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

